Rubin, J.,
dissents and votes to affirm the judgment insofar as appealed from, with the following memorandum, in which Weinstein, J., concurs: The defendant contends that the jury’s verdict convicting him of robbery in the first degree is repugnant to its verdict acquitting him of criminal possession of stolen property in the third degree for possession of the item he stole from the victim. He claims that his acquittal on the possession count necessarily negated a required element of the robbery count because in order to steal the item from the victim, he had to possess it.
This argument is unpersuasive in view of the trial court’s charge, which clearly instructed the jury that the .robbery charge and the possession charge were separate offenses to be considered independent of each other (see, People v Tucker, 55 NY2d 1, rearg denied 55 NY2d 1039; People v Johnson, 130 AD2d 767, lv granted 70 NY2d 649).